Exhibit 10.4

 

[j9910ex10d4image002.jpg]

 

701 North 34th Street, Suite 400

Seattle, WA 98103

1-800-929-9299

 

 

March 24, 2003

 

Frances M. Conley

Cutter & Buck Inc.

Seattle, WA 98103

 

Dear Fran,

 

The Board of Directors recently authorized a Retention Incentive Program for a
few employees who are key to the Company’s future success.  You are certainly
among those key people, and I am pleased to tell you that you have been granted
the following:

 

Retention Incentive

 

If you are employed by the Company on March 20, 2004, the Company will grant you
a bonus of  $187,500. This payment will be paid as soon after March 20, 2004 as
practicable; or if the Company consummates a merger, consolidation, sale of all
or substantially all of the Company’s assets or liquidation, before then, 50%
will be due upon consummation of the transaction, and 50% six months thereafter.

 

The purpose of this retention incentive payment is to entice you to stay with
Cutter & Buck at least through the above date, and to help it get to a new level
of professionalism and profitability.

 

Other terms of the Retention Incentive Program are set forth in the attached
Exhibit A.

 

In any undertaking, success depends on the vision, the will, the efforts, and
the integrity of key people.  You and your work really matter, and I thank you
and appreciate your contribution.

 

 

CUTTER & BUCK INC.

COMPENSATION COMMITTEE

 

 

/s/ Larry C. Mounger, Chair

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

GENERAL TERMS OF RETENTION INCENTIVE PROGRAM

 

 

                1.             The Compensation Committee of the Board of
Directors of the Company (the “Committee”) shall administer the Retention
Incentive Program and adopt rules and regulations to implement the Retention
Incentive Program. Decisions of the Committee shall be final and binding on all
parties who have an interest in the Retention Incentive Program.  The Committee
may at any time amend the Retention Incentive Program, provided that such action
shall not adversely affect the participants in the Retention Incentive Program.

 

                2.             No eligible employee shall earn any portion of a
cash payment under the Retention Incentive Program unless and until the specific
date set forth in this Program.  If an eligible employee ceases to be employed
by either the Company or one or more of its subsidiaries for any reason on or
before the date when the cash payment is due, then he or she shall not earn or
receive any cash payment under the Retention Incentive Program.

 

                3.             No cash payment under the Retention Incentive
Program shall actually be funded, set aside or otherwise segregated prior to
payment.  The obligation to pay the cash payment under the Retention Incentive
Program shall at all times be an unfunded and unsecured obligation of the
Company.  Retention Incentive Program participants shall have the status of
general creditors and shall look solely to the general assets of the Company for
the payment of their cash payments.

 

                4.             No Retention Incentive Program participant shall
have the right to alienate, pledge or encumber his or her interest in the
Retention Incentive Program, and such interest shall not (to the extent
permitted by law) be subject in any way to the claims of the employee’s
creditors or to attachment, execution or other process of law.

 

                5.             No action of the Company in establishing the
Retention Incentive Program, no action taken under the Retention Incentive
Program by the Committee and no provision of the Retention Incentive Program
itself shall be construed to grant any person the right to remain in the employ
of the Company or its subsidiaries for any period of specific duration.  Rather,
each employee will be employed “at will,” which means that either such employee
or the Company may terminate the employment relationship at any time and for any
reason, with or without cause.

 

                6.             This Retention Incentive Program document is the
full and complete agreement between the eligible employees and the Company on
the terms described herein.

 

 

2

--------------------------------------------------------------------------------